                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                          UNITED STATES DISTRICT COURT                             August 27, 2020
                           SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                              BROWNSVILLE DIVISION

MARIANA MONTSERRAT ARTEAGA,                 §
     Plaintiff,                             §
                                            §
v.                                          §       Civil Action No. 1:20-cv-00041
                                            §
MICHAEL POMPEO, United States               §
Secretary of State,                         §
       Defendant.                           §
                                          ORDER
       Before the Court is Norma Limon’s, Michael Pompeo’s, Chad Wolf’s, and the United
States of America’s (collectively “Defendants”) “Defendants’ Partial Motion to Dismiss
Plaintiff’s Amended Writ for Habeas Corpus and Complaint for Declaratory and Injunctive
Relief [ECF 18]” (“Partial MTD”) (Docket No. 20). Mariana Montserrat Arteaga (“Plaintiff”) is
unopposed. See Docket No. 22.
       Defendants’ Partial MTD (Docket No. 20) is GRANTED.             Accordingly, the sole
surviving defendant in this case is U.S. Secretary of State Michael Pompeo for an alleged
violation under 8 U.S.C. § 1503(a), only. The District Clerk’s Office is ORDERED to terminate
all other defendants.


                                                     Signed on this 27th day of August, 2020.


                                                     _________________________________
                                                     Rolando Olvera
                                                     United States District Judge
